DETAILED ACTION
The RCE filed 1/6/22 has been entered. No claims have been amended and/or cancelled.
Claims 21-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 21-35 filed on 1/6/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,970,849. Although the claims at issue are not both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further communication and outputting in the electronic conversation a time stamp. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,301,713. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further communication and outputting in the electronic conversation a time stamp. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,554,859. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant .

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,745,149. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further communication and outputting in the electronic conversation a time stamp. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9,325,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, .

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,503,400. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further communication and outputting in the electronic conversation a time stamp. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,708,202. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further .

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,353. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose outputting an electronic conversation comprising a plurality of indications, determining that a predetermined period of time has elapsed without any further communication and outputting in the electronic conversation a time stamp. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over “Appelman et al.” (US 7,181,497) (hereinafter Appelman) in view of “Mendiola et al.” (US PGPUB 2002/0143916) (hereinafter Mendiola).
With respect to claim 21, Appelman teaches an electronic device (computer system 100; Fig. 1, col. 1, lines 21-37), comprising:
a display (display 107; Fig. 1, col. 1, lines 21-37);
at least one hardware processor (central processing unit; Fig. 1, col. 1, lines 21-37); and
a non-transitory computer-readable storage medium (memory 109; Fig. 1, col. 1, lines 21-37) coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the electronic device (Fig. 1, col. 1, lines 21-37) to perform operations comprising:
outputting an electronic conversation comprising a plurality of indications, wherein each of the plurality of indications represents at least a portion of a corresponding messaging communication between the electronic device and a second electronic device (messages that are sent and/or received between users are displayed; Figs. 3, 6 and 12, col. 2, lines 4-19, col. 4, line 27 – col. 5, line 14, col. 8, lines 34-59);

detecting an input to the electronic device, wherein the input occurs at a second time (messages that are sent and/or received between users are displayed, the time at which a message is sent or received is shown in a time stamp field, and an address of the sent or received message is displayed in an address field; Figs. 3, 6 and 12, col. 2, lines 4-19, col. 4, line 27 – col. 5, line 14, col. 8, lines 34-59); and
outputting in the electronic conversation, a time stamp representative of the second time (messages that are sent and/or received between users are displayed, the time at which a message is sent or received is shown in a time stamp field, and an address of the sent or received message is displayed in an address field; Figs. 3, 6 and 12, col. 2, lines 4-19, col. 4, line 27 – col. 5, line 14, col. 8, lines 34-59).
Appelman does not teach determining that a configured duration has elapsed between the first time and the second time without additional communication between the electronic device and the second electronic device; and in response to determining that the configured duration has elapsed without additional communication between the electronic device and the second 
However, Mendiola teaches determining that a configured duration has elapsed between the first time and the second time without additional communication between the electronic device and the second electronic device (tracking activities of instant messaging users and determining that a configured duration has elapsed without any activity being detected; [0057]-[0060], [0085]-[0106], [0137]-[0142]); and in response to determining that the configured duration has elapsed without additional communication between the electronic device and the second electronic device, outputting a time stamp representative of the second time (when no activity by an instant messaging user is detected and 30 minutes has elapsed, the instant messaging user is flagged as “offline” and when an activity is detected and the activity status of an instant messaging user is “offline,” the instant messaging user is flagged as “online” and the activity is time stamped; [0057]-[0060], [0085]-[0106], [0137]-[0142]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining and alerting interruption/resumption of a messaging communication to Appelman because Appelman discloses displaying time information regarding a messaging communication (col. 8, lines 34-59) and Mendiola suggests determining and alerting interruption/resumption of a messaging communication ([0085]-[0086]).
One of ordinary skill in the art would be motivated to utilize the teachings of Mendiola in the Appelman system in order to provide users with a more efficient and effective messaging experience.

The limitations of claim 26 are rejected in the analysis of claim 21 above and this claim is rejected on that basis.
The limitations of claim 31 are rejected in the analysis of claim 21 above and this claim is rejected on that basis.

Claims 22-25, 27-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Appelman in view of Mendiola, and further in view of “Ishida et al.” (JP H08-125658 A) (hereinafter Ishida) (Please refer to the previously Attached Non-Patent Literature (NPL) English Translation).
With respect to claim 22, Appelman as modified teaches the electronic device of claim 21. Appelman does not teach wherein the input is associated with a second messaging communication.
However, Ishida teaches wherein the input is associated with a second messaging communication (monitoring the resumption of an electronic dialogue after an interruption of the electronic dialogue; page 5, 2nd and 5th Paragraphs, page 10, 1st and 5th Paragraphs, page 11, 4th Paragraph).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining interruption/resumption of a messaging communication to Appelman because Appelman discloses displaying time information regarding a messaging communication (col. 8, lines 34-59) and Ishida suggests determining interruption/resumption of a messaging communication (page 5, 2nd and 5th Paragraphs).


With respect to claim 23, Appelman as modified teaches the electronic device of claim 22. Ishida further teaches wherein the input is associated with a resumption message (monitoring the resumption of an electronic dialogue after an interruption of the electronic dialogue; page 5, 2nd and 5th Paragraphs, page 10, 1st and 5th Paragraphs, page 11, 4th Paragraph).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining interruption/resumption of a messaging communication to Appelman because Appelman discloses displaying time information regarding a messaging communication (col. 8, lines 34-59) and Ishida suggests determining interruption/resumption of a messaging communication (page 5, 2nd and 5th Paragraphs).
One of ordinary skill in the art would be motivated to utilize the teachings of Ishida in the Appelman system in order to provide users with an effective way to restart an electronic conversation without confusion.

With respect to claim 24, Appelman as modified teaches the electronic device of claim 22. Appelman further teaches wherein the operations comprise outputting a second indication, wherein the second indication represents at least a portion of the second messaging communication (messages that are sent and/or received between users are displayed, the time at which a message is sent or received is shown in a time stamp field, and an address of the sent or 

With respect to claim 25, Appelman as modified teaches the electronic device of claim 24. Appelman further teaches wherein the time stamp is disposed between the first indication and the second indication (messages that are sent and/or received between users are displayed, the time at which a message is sent or received is shown in a time stamp field, and an address of the sent or received message is displayed in an address field; Figs. 3, 6 and 12, col. 2, lines 4-19, col. 4, line 27 – col. 5, line 14, col. 8, lines 34-59).

The limitations of claims 27-30 are rejected in the analysis of claims 22-25 respectively and these claims are rejected on that basis.
The limitations of claims 32-35 are rejected in the analysis of claims 22-25 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Canfield et al. US 7,281,215. Discloses providing an instant messaging conversation counter and indicator in an instant messaging user interface.
Donald et al. 7,620,407. Discloses linking messages for displaying in message threads.
Griffin et al. US 2004/0015553. Discloses using a single content region to display a plurality of messages corresponding to all current chat threads.
Fay et al. US 2004/0145608. Discloses providing a user interface for conducting chats and displaying chat indicators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
January 24, 2022